hLOVE, J.,
concurs in part and dissents in part with reasons.
I concur with the majority in finding that the sheriff was not vicariously liable for Mr. Thomas’ acts and/or omissions.
I respectfully dissent from the majority’s finding of no duty. I find the majority’s duty-risk analysis revolves around disputed facts; therefore, genuine issues of material facts exist precluding the granting of summary judgment.
When the trial court heard this matter, the issue before the court was the applicability of the Equine Immunity Statute, the trial court did not conduct a duty-risk analysis. Therefore, the majority’s discussion and analysis on the basis of duty-risk is premature, based on the record before this Court.
As to the Equine Immunity Statute, I find there exists genuine issues of material fact as to its applicability to the State. I would reverse the trial court and allow the matter to proceed to trial.